ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to R. 1:20-11 and R. l:20-3(g)(4) 'for the temporary suspension of KARL R. LAWNICK of PERTH AMBOY, for his failure to cooperate with the audit by the Office of Attorney Ethics in its investigation of a trust account overdraft notice, and good cause appearing;
It is ORDERED that within thirty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics all documents requested of him to date by that office; and it is further
ORDERED that the Office of Attorney Ethics shall report to the Court any failure of respondent to submit said documents to the Office of Attorney Ethics as directed by this Order, which shall result in respondent’s immediate temporary suspension from practice without further notice; and it is further
ORDERED that respondent shall refrain from receiving client funds or the funds of third parties that would be required to be placed in trust pending the outcome of the Office of Attorney Ethics’ examination of respondent’s records.